Proceeding pursuant to *601CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated October 19, 1989, which, after a fair hearing, denied the petitioner’s application for medical assistance.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
We reject the petitioner’s contention that she produced sufficient evidence at the fair hearing to show that the transfer of $30,000 to her children was made for purposes other than to qualify for medical assistance (see, Social Services Law § 366 [5] [a], [b]; Matter of Pellegrini v Reidy, 150 AD2d 866). We have considered the petitioner’s other arguments and find them to be without merit. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.